Citation Nr: 1242604	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-29 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left leg and ankle disability.

4.  Entitlement to service connection for a right leg and ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness

ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to May 1968, with periods of active duty for training in the Army National Guard, including from June 2, 1973, to June 16, 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss, tinnitus, and disabilities of the right and left legs and ankles.

In June 2011, the Veteran testified before the Board at a hearing held at the RO.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during active duty, active duty for training, or inactive duty for training.

2.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident during active duty, active duty for training, or inactive duty for training.

3.  A right leg or ankle disability is not shown to be causally or etiologically related to any disease, injury, or incident during active duty, active duty for training, or inactive duty for training.
4.  A left leg or ankle disability is not shown to be causally or etiologically related to any disease, injury, or incident during active duty, active duty for training, or inactive duty for training.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty, active duty for training, or inactive duty for training.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

2. Tinnitus was not incurred in or aggravated by the Veteran's active duty, active duty for training, or inactive duty for training.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012).

3.  A right leg and ankle disability was not incurred in or aggravated by the Veteran's active duty, active duty for training, or inactive duty for training.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309  (2012).

4.  A left leg and ankle disability was not incurred in or aggravated by the Veteran's active duty, active duty for training, or inactive duty for training.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309  (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically,  an April 2009 letter, sent prior to the initial September 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the April 2009 letter advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's Virtual VA claims file.  Although the Board has not obtained a VA examination in this case, such is unnecessary because, for the reasons described below, the Veteran's claimed disabilities stem from a period that is not considered to be active duty, active duty for training, and inactive duty for training.  Thus, the Veteran's service does not qualify for consideration of service connection and therefore a VA examination is not warranted.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b)(2012). 

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d)(2012).  Active duty training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1)(2011).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training while in the line of duty, or from injury incurred or aggravated while performing inactive duty training while in the line of duty.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  Active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

The Veteran contends that his bilateral hearing loss, tinnitus, right leg and ankle disability, and left leg and ankle disability were incurred during a period of active duty for training while performing tasks in the line of duty.  Specifically, on June 16, 1973, the last day of a two-week training camp, the Veteran's unit was dismissed at 1 P.M. but was told to launder their uniforms and field equipment to be returned the following day.  The Veteran drove home for a nap before driving to another guardsman's home to retrieve either his or the other soldier's uniform and field equipment to wash and bring back to the base the following day.  After retrieving the uniform and equipment from the other guardsman's home, at 10:30 PM, he was involved in a motor vehicle accident with a drunk driver that killed his wife and two others.  From that accident, he fractured both ankles and injured his right ear causing hearing loss and tinnitus.

A June 1973 DA-2173 Statement of Medical Examination and Duty Status indicated that the Veteran was on active duty at the time of the accident and that the injuries sustained were considered to have incurred in the line of duty.  An August 1973 Report of Investigation also approved a finding that the accident occurred in line of duty.  However, in October 1973, the National Guard Bureau determined that the Veteran was not on active duty for training or inactive duty for training when the accident occurred, nor was he driving directly home from duty, thus, the accident did not occur in the line of duty.  The Veteran appealed that decision.  The Veteran's representative at the time argued that the Veteran was required to obtain his clothing from the other guardsman who was excused from returning for inactive duty training so that the items would be returned appropriately.  In a November 1973 statement, the Veteran stated that he had to drive to the other guardsman's home in order to exchange some fatigues that he had borrowed during summer camp.  In March 1974, the Veteran stated that he had to drive to the guardsman's home to retrieve his own clothing in order to comply with the directive that his unit clean and return their own clothing.  In June 1974, the decision that he was not in line of duty was affirmed. 

In this case, the Board first finds that the Veteran was not on active duty, active duty for training, or inactive duty for training status at the time of the accident.  For one, the final determination by the National Guard was that the Veteran was not in line of duty at the time of the accident.  It is evident, therefore, that the preliminary determination that he was in line of duty was invalidated by the later, final decision.  Therefore, there is no line of duty determination in this case that is binding on the VA.  See 38 C.F.R. § 3.1(m).  

Next, the Board finds that the Veteran was not on duty, active or inactive, at that time of the motor vehicle accident.  The service records state that the Veteran was dismissed from duty at 1:00 P.M. the day of the accident.  The Veteran stated that from there, he drove home for a nap.  VA regulations are clear that once the Veteran drove directly home, he was no longer in duty status, despite his contention that he was paid for the full two weeks of training.  38 C.F.R. § 3.6(e).  In an attempt to aid the Veteran, the Board has also considered whether at the time of the accident he was on inactive duty for training within the meaning of 38 C.F.R. § 3.6(d).  However, it is apparent that the Veteran drove to the other guardsman's home on his own volition, without orders from an authority designated by the Secretary, and thus that regulation does not provide him with relief.  Although the Veteran was directed to wash and turn in his uniform and equipment, it appears that he either borrowed or exchanged a uniform or was helping out the other guardsman, with no indication that either scenario was authorized as a special additional duty.  Thus, service connection for the injuries stemming from the accident cannot be allowed.

The Board will also consider his claims for service connection as related to his other periods of service, namely, whether these disease and conditions occurred during his period of active service or while in the line of duty during active duty for training or inactive duty for training.  However, when reviewing the service treatment records, there is no indication of symptoms, diagnosis, or treatment for hearing loss, tinnitus, or a right or left leg problem during those periods.  Therefore, there is no indication of a chronic disease or injury during service.  The Veteran does not otherwise contend that his claimed disabilities are related to any other period of service, and the post-service treatment records do not indicate that his current disabilities had their onset during such service.  Thus, the Board finds that service connection for hearing loss, tinnitus, or a right or left leg disability is not warranted.

The Board has considered the Veteran's contentions that his current disabilities are related to his service.  However, in this case, in terms of the events that occurred on June 16, 1973, the law and not the facts are dispositive.  Absent required service, VA disability compensation cannot be awarded.  With regard to his other periods of active service, the weight of the credible evidence is against the Veteran's contentions that hearing loss, tinnitus, or a right or left leg disability are related to, caused or aggravated, by service.  The Veteran has not put forth any argument or medical evidence to support the claim that these disabilities are related to any other period of service.

The preponderance of the evidence is against a finding that the Veteran's claimed hearing loss, tinnitus, and right and left leg and ankle disabilities were caused or aggravated by his service.  Specifically, the Veteran did not incur any of the disabilities during active service, or while in the line of duty during active duty for training or inactive duty for training.  Finally, the claimed conditions were not otherwise caused or aggravated by his service.  Accordingly, service connection for hearing loss, tinnitus, or a right or left leg disability is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right leg and ankle disability is denied.

Service connection for a left leg and ankle disability is denied.


____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


